TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00673-CV


Appellant, Landmark Organization, L.P. / / Cross-Appellants, Alpha Insulation &
Waterproofing, Inc. f/k/a Alpha Insulation, Inc. and Hartford Fire Insurance Company

v.

Appellee, Tremco, Incorporated / / Cross-Appellee, Landmark Organization, L.L.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-05-000406, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Landmark Organization, L.P. ("Landmark") filed suit against various
defendants that included appellee Tremco, Incorporated ("Tremco") and cross-appellants Alpha
Insulation & Waterproofing, Inc. f/k/a Alpha Insulation, Inc. ("Alpha") and Hartford Fire Insurance
Company ("Hartford").  Tremco filed motions for both partial and final summary judgment as to
Landmark's claims against it.  The district court granted both motions.  The case proceeded to trial
on Landmark's claims against Alpha and Hartford, and Landmark obtained a judgment against these
defendants.  Landmark has appealed from the district court's now-final summary judgment order.
Alpha and Hartford have filed cross-appeals from the judgments against them.
		On April 3, 2008, Alpha, Hartford, and Landmark filed an "Unopposed Joint Motion
for Disposition Effectuating Agreement and Partial Dismissal of Appeal."  In the motion, Alpha,
Hartford, and Landmark represent that they have settled their differences regarding all matters
relating to Landmark's pending claims in this Court against Alpha and Hartford.  They further
represent that, on March 29, 2008, the district court vacated its judgment in favor of Landmark
against Alpha and Hartford and dismissed with prejudice Landmark's claims against Alpha and
Hartford.  They also represent that Alpha, Hartford, and Landmark have signed mutual releases.
		Alpha, Hartford, and Landmark ask this Court to:  (1) dismiss as moot the cross-appeal of Alpha and Hartford against Landmark; (2) sever this cross-appeal from Landmark's appeal
of the Tremco summary judgment; and (3) retain and decide Landmark's appeal of the summary
judgment.  Counsel for Alpha has certified that he has conferred with counsel for Tremco, and that
Tremco does not oppose the relief sought in this motion.
		We grant the unopposed joint motion, dismiss the cross-appeal, and dismiss Alpha
and Hartford as parties to this appeal, with costs to be taxed against Alpha and Hartford as stated in
the parties' agreement.  Cause number 03-07-00673-CV will continue under the style, Landmark
Organization, L.P. v. Tremco, Incorporated.
		It is ordered April 24, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   April 24, 2008